DETAILED ACTION
The previous final rejection mailed on 08/10/2022 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 line 2 recited the limitation “a second TSV” is unclear.  Is a second TSV the same or different from a second TSV previous claimed. For examination purposes, the examiner has interpreted this limitation to mean that a second TSV is the same with a second TSV as claimed in claim 1. Clarification is requested. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 8,841,777 as disclosed in previous Office Action) in view of Farooq et al. (US 2010/0193964) and Aoki et al. (US 2013/0285253 as disclosed in previous office actions).
As for claims 1 and 6-8, Farooq et al. disclose in Fig. 19 and the related text a semiconductor device structure, comprising: 
a first dielectric layer 490 formed between a first substrate 410 and a second substrate 210; 
a first gate electrode  (gate electrode of transistor 420) formed below the first substrate 410;
a first conductive layer 454 formed over the first dielectric, wherein the first conductor layer 454 is directly below the first gate electrode; and 
a first through substrate via (TSV) 510 formed over the first conductive layer 454, wherein the conductive layer 454 has a first (upper) surface and an opposite second (lower) surface, the first (upper) surface is in direct contact with the first TSV 510 and the second (lower) surface is in direct contact with the first dielectric 490; and 
a second TSV (right 310) formed entirely through the second substrate 210, wherein the first maximum height of the first TSV 510 is smaller than a second maximum height of the second TSV (right 310) (fig. 19), 
a second dielectric layer 390 formed between the first substrate 410 and the second substrate 210; and a second conductive layer 320 formed below the second dielectric layer 390, wherein the second conductive layer 320 is in direct contact with the second dielectric layer 390 and the second TSV 310 (fig. 19), 
a first conductive material 500 formed in the first dielectric layer 490.   
Farooq et al. do not disclose the first conductive layer is directly below the first gate electrode and the first dielectric layer and second dielectric layer comprise polymer wherein the first layer is made of benzocyclobutene polymer (BCB), polyimide, or polybenzoxazole (PBO) and a first diffusion barrier layer surrounding the first conductive material, wherein the first diffusion barrier layer is in direct contact with the first conductive layer.
Farooq et al. teach in Fig. 12 and the related text a first conductive layer 34 is directly below the first gate electrode 22.
Aoki et al. teach in Fig. 1 and the related text a first dielectric layer 500b and a second dielectric layer 500a comprises polybenzoxazole (PBO) [0102] and a first diffusion barrier layer 600b surrounding a first conductive material 700b, wherein the first diffusion barrier layer 600b is in direct contact with the first conductive layer 200b.
Farooq et al., Farooq et al. and Aoki et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to include the first conductive layer is directly below the first gate electrode, as taught by Farooq et al. in order improve interconnections and to use polybenzoxazole (PBO) as material of the first dielectric layer and the second dielectric layer and a first diffusion barrier layer surrounding the first conductive material, wherein the first diffusion barrier layer is in direct contact with the first conductive layer as taught by Aoki et al., in order to improve the bonding structure and prevent metal diffusion.
 
As for claim 2, Farooq et al. disclose the semiconductor device structure as claimed in claim 1, further comprising: an interconnect structure 520 formed over the first substrate 410, wherein the interconnect structure is in direct contact with the first TSV 510 (fig. 19).  

As for claim 3, Farooq et al. disclose the semiconductor device structure as claimed in claim 1, further comprising: a first transistor 420 formed in the first substrate 410; and a first contact plug (left 452) formed below the first transistor 420, wherein a bottom surface of the first contact plug (left 452) is level with a bottom surface of the first TSV 510 (fig. 19).  

As for claim 5, Farooq et al. disclose the semiconductor device structure as claimed in claim 1, further comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/585,868Docket No.: 0941-2790PUS4 Reply dated April 25, 2022Page 3 of 13Reply to Office Action of March 10, 2022 a second TSV (right 310) formed in the second substrate 210, wherein a first width (of half portion) of the first TSV is smaller than a second width (of entire) of the second TSV.  

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. in view of Farooq et al. and Aoki et al. and further in view of Camacho et al. (US 2012/0326337, as disclosed in previous Office Action).
As for claim 4, the combined device disclosed semiconductor device structure as claimed in claim 1, except a sidewall of the first contact plug is aligned with a sidewall of the first conductive layer.
Camacho et al. teach in Fig. 6a and the related text a sidewall of the contact plug 172 is aligned with a sidewall of the first conductive layer 174.
Farooq et al., Farooq et al., Aoki et al. and Camacho et al. are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include a sidewall of the first contact plug is aligned with a sidewall of the first conductive layer as taught by Camacho et al., in order improve interconnections.


Claim(s) 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 2011/0193240) in view of Gan et al. (US 2014/0015136).
As for claim 9, Farooq et al. disclose in Fig. 8 and the related text a semiconductor device structure, comprising: 
a bonding structure 212/216/240/140/116 formed between a first transistor 206 and a second transistor 106, wherein the first transistor 206 comprises a first gate structure, and the second transistor 106 comprises a second gate structure and second source/drain regions (fig. 8); 
a first contact plug (plug formed above source/drain region) formed below the first transistor 206; 
a first through substrate via (TSV) 324B formed adjacent to the first transistor 206; a first conductive layer 214 formed below the first TSV 324B,wherein the first conductive layer 214 is in direct contact with the bonding structure 220 and the first contact plug (fig. 8), and the first gate structure is closer to the second gate structure than the second source/drain regions (fig. 8); and 
an isolation structure (region formed directly next to 206) formed adjacent to the first transistor 206, wherein the first TSV extends from a first position to a second position, the first position is lower than a bottom surface of the isolation structure, and the second position is higher than a top surface of the first transistor (fig. 8). 
Farooq et al. do not disclose the first contact plug in direct contact with the first gate structure of the first transistor. 
Gan et al. teach in Fig. 12 (as view up side down) and the related text a contact plug (via of 113) formed below and in direct contact with a first gate structure (gate electrode) of a transistor 116 (fig. 12).
Farooq et al. and Gan et al. are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to include the first contact plug formed below and in direct contact with a first gate structure of the transistor as taught by Gan et al. in order to improve interconnections .

As for claim 12, Farooq et al. disclose the semiconductor device structure as claimed in claim 9, further comprising: an interconnect structure 340 formed over the first transistor 206, wherein the first TSV 324B is in direct contact with the interconnect structure 340 (fig. 8).  

As for claim 13, Farooq et al. disclose the semiconductor device structure as claimed in claim 9, further comprising: a second TSV 324A formed through the second substrate 112, wherein a first width (of half portion) of the first TSV 324B is smaller than a second width of (entire of) the second TSV 324A.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. in view of Gan et al. and further in view of Han (US2012/0306095).
As for claim 10, Farooq et al. disclosed substantially the entire claimed invention as applied in claim 9, except the bonding structure comprise a first dielectric layer 240 bonded to a second dielectric  layer 140, a first conductive material 230 formed in the first dielectric layer 240.
Farooq et al. did not disclose the first dielectric layer and the second dielectric layer are polymer, the first conductive layer is in direct contact with the first polymer layer.
Han teach in Figs. 1A and the related text a dielectric layer 250 and a second dielectric layer 190 are polymer [0058], the first conductive layer 130 is in direct contact with the first polymer layer 190.
Farooq et al. and Han et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. the first dielectric layer and the second dielectric layer are polymer, the first conductive layer is in direct contact with the first polymer layer as taught by Han, in order to improve the bonding structure.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al., Gan et al. in view of Han and further in view of Aoki et al.
As for claim 11, the combined device disclosed substantially the entire claimed invention as applied in claim 10, except a first diffusion barrier layer surrounding the first conductive material, wherein the first diffusion barrier layer is in direct contact with the first conductive layer.  
Aoki et al. teach in Fig. 1 and the related text a first diffusion barrier layer 600b surrounding a first conductive material 700b, wherein the first diffusion barrier layer 600b is in direct contact with the first conductive layer 200b.
Farooq et al., Gan et al, Han and Aoki et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include a first diffusion barrier layer surrounding the first conductive material, wherein the first diffusion barrier layer is in direct contact with the first conductive layer as taught by Aoki et al., in order to prevent metal diffusion.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. in view of Farooq et al. and Aoki et al. and further in view of Camacho et al. (US 2012/0326337, as disclosed in previous Office Action).
As for claim 15, the combined device disclosed semiconductor device structure as claimed in claim 9, except a sidewall of the first contact plug is aligned with a sidewall of the first conductive layer.
Camacho et al. teach in Fig. 6a and the related text a sidewall of the contact plug 172 is aligned with a sidewall of the first conductive layer 174.
The combined device and Camacho et al. are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include a sidewall of the first contact plug is aligned with a sidewall of the first conductive layer as taught by Camacho et al., in order improve interconnections.


Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 8,841,777 as disclosed in previous Office Action) in view of Gan et al. (US 2014/0015136 and Aoki et al. (US 2013/0285253 as disclosed in previous office actions).
As for claim 16, Farooq et al. disclose in Fig. 19 (as view upside down) and the related text a semiconductor device structure, comprising: 
a first transistor 420 formed over a first substrate 410;
 a first isolation structure 430 adjacent to the first transistor 420; 
a first conductive layer 454 formed over the first transistor 420; 
a first through substrate via (TSV) 510 formed adjacent to the first transistor 420, wherein the first TSV extends from a first position to a second position, the first position is lower than a bottom surface of the isolation structure 430, and the second position is first conductive layer 454; and 
a first conductive bonding material (upper 500) formed over the first conductive layer 454, wherein a width of the first conductive layer 454 is greater than a width of the first conductive bonding material 500, wherein the first conductive layer 454 has a (lower) surface facing the first conductive bonding material 500, and the surface is in direct contact with a first dielectric layer 490.  
Farooq et al. do not disclose the first dielectric layer is polymer and the first contact plug formed below and in direct contact with a first gate structure of the transistor. 
Aoki et al. teach in Fig. 1 and the related text a first dielectric layer 500a/500b comprises polybenzoxazole (PBO) [0102].
Gan et al. teach in Fig. 12 (as view up side down) and the related text a contact plug (via of 113) formed below and in direct contact with a first gate structure (gate electrode) of the transistor 116 (fig. 12).
Farooq et al., Gan et al. and Aoki et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to use polybenzoxazole (PBO) as material of the first dielectric layer as taught by Aoki et al., in order to improve the bonding structure and to include the first contact plug formed below and in direct contact with a first gate structure of the transistor as taught by Gan et al. in order to improve interconnections .

As for claim 17, Farooq et al. disclose the semiconductor device structure as claimed in claim 16, further comprising: a second conductive bonding material (lower 500) formed over the first conductive bonding material (upper 500); a second conductive layer 320 formed over the second conductive bonding material (lower 500); and a second transistor 220 formed over a second conductive layer 320.  

As for claim 18, Farooq et al. disclose the semiconductor device structure as claimed in claim 17, further comprising: a second TSV 310 formed adjacent to the second transistor 220, wherein a first width (of half portion) of the first TSV 510 is smaller than a second width (entire) of the second TSV 310.  

As for claim 19, Farooq et al. disclose semiconductor device structure as claimed in claim 16, further comprising: a first contact plug 452 formed over the first transistor 420, wherein the first contact plug 452 is in direct contact with the first conductive layer 454.  

As for claim 21, Farooq et al. disclose semiconductor device structure as claimed in claim 16, further comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/585,868Docket No.: 0941-2790PUS4 Reply dated April 25, 2022Page 7 of 13 Reply to Office Action of March 10, 2022 a second TSV 310 formed entirely through the second substrate 210, wherein the first maximum height of the first TSV (left 510) is smaller than a second maximum height of the second TSV (right 310).

As for claim 16, Farooq et al. disclose in Fig. 19 (as view upside down) and the related text a semiconductor device structure, comprising: 
a first transistor 220 formed over a first substrate 240;
 a first isolation structure 230 adjacent to the first transistor 220; 
a first conductive layer 254 formed over the first transistor 220; 
a first through substrate via (TSV) 310 formed adjacent to the first transistor 220, wherein the first TSV 310 extends from a first position to a second position, the first position is lower than a bottom surface of the isolation structure 230, and the second position is first conductive layer 254; and 
a first conductive bonding material 300 formed over the first conductive layer 254, wherein a width of the first conductive layer 254 is greater than a width of the first conductive bonding material 300, wherein the first conductive layer 254 has a (lower) surface facing the first conductive bonding material 300, and the surface is in direct contact with a first dielectric layer 290.  
Farooq et al. do not disclose the first dielectric layer is polymer and the first contact plug formed below and in direct contact with a first gate structure of the transistor. 
Aoki et al. teach in Fig. 1 and the related text a first dielectric layer 500a/500b comprises polybenzoxazole (PBO) [0102].
Gan et al. teach in Fig. 12 (as view up side down) and the related text a contact plug (via of 113) formed below and in direct contact with a first gate structure (gate electrode) of the transistor 116 (fig. 12).
Farooq et al., Gan et al. and Aoki et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to use polybenzoxazole (PBO) as material of the first dielectric layer as taught by Aoki et al., in order to improve the bonding structure and to include the first contact plug formed below and in direct contact with a first gate structure of the transistor as taught by Gan et al. in order to improve interconnections .

As for claim 20, Farooq et al. disclose semiconductor device structure as claimed in claim 16, further comprising: an interconnect structure 320 formed over the first substrate 240, wherein the first TSV 310 is in direct contact with the interconnect structure 320.  

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811